Title: Thomas Hutchinson to ——, 4 October 1768
From: Hutchinson, Thomas
To: 


Dear Sir,
Boston, 4th October 1768.
I was absent upon one of our circuits when Mr. Byles arrived. Since my return I have received from him your obliging letter of 31st July. I never dared to think what the resentment of the nation would be upon Hallowell’s arrival. It is not strange that measures should be immediately taken to reduce the colonies to their former state of government and order, but that the national funds should be effected by it is to me a little mysterious and surprizing. Principles of government absurd enough, spread thro’ all the colonies; but I cannot think that in any colony, people of any consideration have ever been so mad as to think of a revolt. Many of the common people have been in a frenzy, and talk’d of dying in defence of their liberties, and have spoke and printed what is highly criminal, and too many of rank above the vulgar, and some in public posts have countenanced and encouraged them untill they increased so much in their numbers and in their opinion of their importance as to submit to government no further than they thought proper. The legislative powers have been influenced by them, and the executive powers intirely lost their force. There has been continual danger of mobs and insurrections, but they would have spent all their force within ourselves, the officers of the Crown and some of the few friends who dared to stand by them possibly might have been knock’d in the head, and some such fatal event would probably have brought the people to their senses. For four or five weeks past the distemper has been growing, and I confess I have not been without some apprehensions for myself, but my friends have had more for me, and I have had repeated and frequent notices from them from different quarters, one of the last I will inclose to you. In this state of things there was no security but quitting my posts, which nothing but the last extremity would justify. As chief justice for two years after our first disorders I kept the grand juries tollerably well to their duty. The last spring there had been several riots, and a most infamous libel had been published in one of the papers, which I enlarged upon, and the grand jury had determined to make presentments, but the attorney-general not attending them the first day, Otis and his creatures who were alarmed and frightned exerted themselves the next day and prevailed upon so many of the jury to change their voices, that there was not a sufficient number left to find a bill. They have been ever since more enraged against me than ever. At the desire of the governor I committed to writing the charge while it lay in my memory, and as I have no further use for it I will inclose it as it may give you some idea of our judicatories.
Whilst we were in this state, news came of two regiments being ordered from Halifax, and soon after two more from Ireland. The minds of people were more and more agitated, broad hints were given that the troops should never land, a barrel of tar was placed upon the beacon, in the night to be fired to bring in the country when the troops appeared, and all the authority of the government was not strong enough to remove it. The town of Boston met and passed a number of weak but very criminal votes; and as the governor declined calling an assembly they sent circular letters to all the towns and districts to send a person each that there might be a general consultation at so extraordinary a crisis. They met and spent a week, made themselves ridiculous, and then dissolv’d themselves, after a message or two to the governor which he refused to receive; a petition to the King which I dare say their agents will never be allow’d to present, and a result which they have published ill-natured and impotent.
In this confusion the troops from Halifax arrived. I never was much afraid of the people’s taking arms, but I was apprehensive of violence from the mob, it being their last chance before the troops could land. As the prospect of revenge became more certain their courage abated in proportion. Two regiments are landed, but a new grievance is now rais’d. The troops are by act of parliament to be quartered no where else but in the barracks until they are full. There are barracks enough at the castle to hold both regiments. It is therefore against the act to bring any of them into town. This was started by the council in their answer to the governor, which to make themselves popular, they in an unprecedented way published and have alarmed all the province; for although none but the most contracted minds could put such a construction upon the act, yet after this declaration of the council nine tenths of the people suppose it just. I wish the act had been better express’d, but it is absurd to suppose the parliament intended to take from the King the direction of his forces by confining them to a place where any of the colonies might think fit to build barracks. It is besides ungrateful, for it is known to many that this provision was brought into the bill after it had been framed without it, from meer favor to the colonies. I hear the commander in chief has provided barracks or quarters, but a doubt still remains with some of the council, whether they are to furnish the articles required, unless the men are in the province barracks, and they are to determine upon it to day.
The government has been so long in the hands of the populace that it must come out of them by degrees, at least it will be a work of time to bring the people back to just notions of the nature of government.
Mr. Pepperrell a young gentleman of good character, and grandson and principal heir to the late Sir William Pepperrell being bound to London, I shall deliver this letter to him, as it will be too bulky for postage, and desire him to wait upon you with it. I am with very great esteem, Sir, your most humble and most obedient servant,
Tho. Hutchinson.
